Citation Nr: 1016372	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for posttraumatic stress disorder (PTSD), for 
accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served honorably on active duty from March 1966 
to March 1968.  The Veteran had a subsequent period of active 
duty from March 1968 to June 1962; however, the Veteran's 
discharge from that period of service was deemed other than 
honorable.  The Veteran died in April 2007 and the appellant 
is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied 
entitlement to accrued benefits.  

In February 2010, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of her testimony is associated with the 
claims file.



FINDINGS OF FACT

1.  In an April 1993 Board decision, service connection for 
PTSD was denied.  

2.  In an August 2004 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim of service connection for PTSD.  The 
Veteran's Notice of Disagreement (NOD) with that 
determination was received at the RO in January 2005 and the 
RO issued a Statement of the Case (SOC) in October 2005.  The 
Veteran did not thereafter perfect a timely appeal, and the 
RO's August 2004 rating decision became final.  

3.  Prior to the Veteran's demise, he asserted that the VA 
Form 9, received at the RO in January 2007 was not timely 
because he was too ill to follow proper procedural protocol.  

4.  The RO accepted the Veteran's untimely VA Form 9, 
substantive appeal, received in January 2007, as a new claim 
to reopen the previously denied claim of service connection 
for PTSD.  

5.  In March 2007 correspondence, the Veteran's accredited 
representative requested to withdraw the claim of service 
connection for PTSD; however, the Veteran's surviving spouse 
asserts that neither she nor the Veteran had any knowledge of 
the representative's attempt to withdraw the claim and 
neither she nor her late husband had any intent to withdraw 
the pending claim of service connection for PTSD that was 
pending at the time of the Veteran's death.  

6.  Resolving all doubt in the appellant's favor, a claim to 
reopen a previously denied claim of service connection for 
PTSD was pending at the time of the Veteran's death.

7.  Evidence submitted since the August 2004 rating decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The April 1993 Board decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  The August 2004 RO rating decision denying service 
connection for PTSD on a new and material basis is final.  
U.S.C.A. § 7104(b) (West 2002).

3.  New and material evidence has not been received since the 
RO's August 2004 decision; thus, for accrued purposes only, 
the claim of service connection for PTSD is not reopened.  38 
U.S.C.A. §§ 5108, 5121, 7104, 7105 (West 2002); 38 C.F.R. § 
3.156, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, the notice must VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In essence, VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim includes notice of the type 
of evidence that describes the bases for the denial in the 
prior decision and describes the evidence necessary to 
establish service connection that was not present in the 
previous denial.  

In a duty-to-assist letter sent to the Veteran in February 
2007, the Veteran was notified that the prior denial of his 
claim was based on findings that the evidence did not show 
engagement in combat with the enemy during service and that 
there was inadequate evidence to establish the occurrence of 
a stressor on which to base the diagnosis of PTSD.  The 
February 2007 letter also advised the Veteran that the prior 
denial was also based on a finding that there was no 
substantive evidence showing that any current psychoneurotic 
symptoms were persistently associated with a verified in-
service stressor.  The letter further explained that new and 
material evidence must relate to these facts.  The Veteran 
was further advised of what constituted new and material 
evidence, generally.  This notice substantially complied with 
the notice requirements.

The February 2007 notice also substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

VA has obtained service treatment records, assisted in 
obtaining evidence, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Accrued Benefits

Although the Veteran's claim terminated with his death, VA 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 
42 (1994).  Periodic payments for VA benefits for which a 
veteran was entitled at time of death under existing ratings 
or decisions or those based on evidence in the file at death 
and due and unpaid may be paid upon the death of the 
veteran's spouse to the children of the deceased veteran.  38 
U.S.C.A. § 5121.  Thus, while the claim for accrued benefits 
is separate from the claim of whether new and material 
evidence has been received to reopen a previously denied 
claim of service connection for PTSD filed by the Veteran, 
the accrued benefits claim is derivative of the Veteran's 
claim and the appellant takes the Veteran's claim as it stood 
on the date of his death.  Zevalkink v.  Brown, 102 F.3d 1236 
(Fed. Cir. 1996).  An application for accrued benefits must 
be filed within one year after the date of a veteran's death.  
38 C.F.R. § 3.1000.  

For the reasons set forth hereinbelow, entitlement to accrued 
benefits is not established.  

III.  Legal Criteria - Service Connection & New and Material 
Evidence

Service connection is established for a disability if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Service connection for PTSD diagnosed after service 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  



IV.  Procedural History and Factual Background

At the outset, there is some question as to whether there was 
a claim pending at the time of the Veteran's death with 
respect to service connection for PTSD; however, as explained 
in detail below, the Board resolves all doubt in favor of the 
appellant in determining that there was a valid claim 
pending.  

Historically, the Veteran's original claim of service 
connection for PTSD was denied by the Board in an April 1993 
decision.  In that decision, the Board noted, in essence, 
that the medical evidence of record divided on whether the 
Veteran actually had a diagnosis of PTSD, as opposed to some 
other psychiatric disorder, including, but not limited to a 
personality disorder and/or dementia.  Furthermore, the Board 
pointed out that none of the documented diagnoses of PTSD 
were based on a corroborated in-service stressor from the 
Veteran's first period of honorable service.  The Board did 
not consider any stressor statements regarding the Veteran's 
second period of service (between 1968 and 1972) because that 
period of service was other than honorable and service 
connection could not be established for a disability based on 
that period of service.  That decision is final.  

In May 2004, the Veteran submitted a claim to reopen the 
issue of service connection for PTSD.  In support of his 
claim, the Veteran submitted medical records documenting 
various physical ailments, but there was no evidence showing 
that he had PTSD attributable to a corroborated in-service 
stressor.  In an August 2004 rating decision, the claim was 
denied because the RO determined that new and material 
evidence had not been received to reopen the previously 
denied claim.  The Veteran disagreed with that determination 
with the submission of a timely NOD in January 2005.  The RO 
issued an SOC in October 2005.  

It was not until January 2007, over one-year following the 
issuance of the October 2005 SOC, that the RO finally 
received the Veteran's VA Form 9, substantive appeal.  Along 
with the VA Form 9, the Veteran attached a PTSD stressor 
statement/questionnaire form indicating simply that he 
witnessed individuals incinerated right in front of his eyes, 
between January 1967 and December 1969.  The Veteran also 
requested the RO to accept his late substantive appeal as 
timely given that he had multiple strokes and had been 
recently diagnosed as terminally ill.  

In a February 2007 letter to the Veteran, the RO explained 
that the Veteran's January 2007 VA Form 9 could not be 
accepted as a substantive appeal to the August 2004 rating 
decision because it was not received within the allotted 60 
days following the issuance of the October 2005 SOC.  
Instead, the RO explained, it would be considered a new 
claim.  

In a February 2007 rating decision, the RO deferred a 
decision on entitlement to compensation for PTSD, but granted 
service connection for lung cancer with an evaluation of 100 
percent, effective from January 31, 2007.  

In a March 2007 statement, the Veteran's accredited 
representative requested to withdraw from appellate status 
the issue of service connection for PTSD.  

According to the death certificate, the Veteran passed away 
in April 2007.  

The appellant filed a claim for accrued benefits, but in an 
August 2007 rating decision, the RO explained that the 
Veteran did not have a claim pending at the time of his death 
because the Veteran's accredited representative withdrew that 
claim in March 2007.  The appellant disagreed and timely 
appealed that determination.  

Although the RO did not specifically indicate that the 
Veteran's accrued benefits claim was reopened, a de Novo 
review of the merits of the underlying new and material 
evidence claim was essentially undertaken as noted in the 
RO's November 2007 SOC.  In that document, the RO addressed 
the fact that the available evidence of record at the time of 
the Veteran's death did not show that the Veteran engaged in 
combat with the enemy, and the Veteran did not provide 
details of specific stressor events during his honorable 
period of service that could be corroborated.  As such, any 
diagnoses of PTSD of record were not based on a corroborated 
stressor and as such, service connection for PTSD was not 
warranted.  Similarly, the evidence of record did not provide 
a basis for finding that any other psychiatric disorder, 
other than PTSD was related to service.  

The appellant submitted a timely substantive appeal.  In 
support of her claim, she submitted copies of maps of Vietnam 
which she claims will show the Veteran's participation in 
combat.  The appellant also testified before the undersigned.  
She reiterated that the Veteran attempted to establish 
service connection for PTSD for many years.  The appellant 
also testified that there were times during her marriage to 
the Veteran when the Veteran would become violent.  The 
Veteran also had fears about wars and became paranoid about 
being killed, which was occasionally triggered by certain 
television shows.  The appellant truly believed that the 
Veteran had suffered from PTSD since his return from service 
in Vietnam.  

In sum, the August 2004 rating decision became final because 
the Veteran did not timely appeal that determination.  
Although the Veteran maintains he was too ill to submit the 
VA Form 9 in a timely manner, there is no indication in the 
claims file that the Veteran and his representative were too 
incapacitated to submit the substantive appeal within 60 days 
of October 26, 2005, the date on which the RO issued the 
Statement of the Case.  As such, the August 2004 rating 
decision became final and the January 2007 VA Form 9 can only 
serve as a new claim to reopen a previously denied claim of 
service connection for PTSD.  

Regarding the March 2007 request to withdraw, all doubt is 
resolved in favor of the appellant in this regard, and the 
Board with honor the appellant's request to essentially 
ignore the accredited representative's request to withdraw 
the claim that was pending as of March 2007.  Thus, there was 
a claim pending as of the date of the Veteran's death.  The 
claim of whether new and material evidence had been received 
to reopen a previously denied claim of service connection for 
PTSD had been pending since January 2007, the date on which 
the Veteran's VA Form 9 was received at the RO.  

As noted above, prior unappealed decisions are final.  The 
evidence to be considered in determining whether new and 
material evidence has been submitted is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  A claim will be reopened and 
the former disposition reviewed if new and material evidence 
is presented or secured with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).  When "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial in 
1993, service connection for PTSD was denied because the 
medical evidence of record was divided on whether the Veteran 
actually had a diagnosis of PTSD, as opposed to some other 
psychiatric disorder, including, but not limited to a 
personality disorder and/or dementia.  Furthermore, the Board 
pointed out that none of the documented diagnoses of PTSD 
were based on a corroborated in-service stressor from the 
Veteran's first period of honorable service.  The April 1993 
decision is final.  38 U.S.C.A. § 7104.  In 2004, the RO 
denied the Veteran's claim because no new and material 
evidence had been received to reopen the previously denied 
claim.  An appeal was not timely perfected and the August 
2004 rating decision is also final.  38 U.S.C.A. §§ 7104, 
7105.

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of the Veteran's repeated assertions regarding what he 
believed was the onset of PTSD, a description of his 
symptoms, and a PTSD questionnaire in which he vaguely 
describes a stressor of witnessing individuals getting 
incinerated right in front of him between January 1967 and 
December 1969.  The Veteran also provided additional evidence 
regarding his terminal illness.  

The additional evidence is not new and material.  It does not 
include any evidence that cures the prior evidentiary defect.  
Instead, the evidence does not have any bearing on why the 
underlying claim was previously denied.  In other words, the 
additional evidence added to the record does not provide any 
basis, medical, or otherwise, to show that the Veteran had a 
current diagnosis of PTSD as a result of a corroborated in-
service stressor.  The Veteran provided no additional 
evidence regarding stressors that had not been considered 
previously, except that he indicated that he witnessed 
individuals getting incinerated in front of him.  This type 
of information is too vague to corroborate.  Rather, the 
evidence added to the record shows that the veteran currently 
complains of the same symptoms he complained of at the time 
of the last denial.  Furthermore, the Veteran continued to 
relate his symptoms to service, just as he had previously.  
This evidence does not raise a reasonable possibility of 
substantiating the claim.  

Evidence submitted since the August 2004 decision, by itself 
or when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim of service connection for PTSD.  New 
and material evidence has not been received since the RO's 
August 2004 decision; thus, the claim of service connection 
for PTSD, for accrued purposes only, is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Because the underlying claim that was pending at the time of 
the Veteran's death is denied, entitlement to accrued 
benefits is not established.  


ORDER

The application to reopen the claim of service connection for 
PTSD, for accrued benefits purposes only, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


